               Case 20-10553-CSS    Doc 709    Filed 06/29/20    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


IN RE:                              )          Chapter 11
                                    )          Case No. 20-10553 (CSS)
ART VAN FURNITURE, LLC, et al.,     )
                                    )          Jointly Administered
                  Debtors.          )
___________________________________ )          Docket No.: 690


                                       ORDER

         IT IS HEREBY ORDERED THAT, the Order (A) Authorizing The Elimination of

Existing Service List And The Creation OF A New Service List, And (B) Granting

Related Relief [D.I. 690] filed on June 25, 2020, is hereby VACATED.




         Dated: June 29th, 2020               CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                 UNITED STATES BANKRUPTCY JUDGE
